NO. 12-19-00086-CR
                              IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                           TYLER, TEXAS


 IN RE:                                                   §

 DAVID EUGENE FORD,                                       §       ORIGINAL PROCEEDING

 RELATOR                                                  §

                                       MEMORANDUM OPINION
                                           PER CURIAM
        David Eugene Ford, acting pro se, filed this original proceeding in which he seeks an order
requiring Respondent to (1) compel Relator’s trial counsel to comply with a court order signed on
December 26, 2018, and provide an affidavit regarding the claims of ineffective assistance of
counsel alleged in his application for writ of habeas corpus; and (2) grant Relator’s application for
writ of habeas corpus.1
        On March 7, 2019, the Clerk of this Court notified Relator that his petition for writ of
mandamus failed to comply with Texas Rule of Appellate Procedure 52.3(a)-(g) and (k) and Rule
52.7. The notice further informed Relator that his petition would be referred to the Court for
dismissal unless he provided an amended petition and the record on or before March 18, 2019.
The deadline has passed and Relator has not filed a mandamus record or amended petition with
this Court.
        A party seeking mandamus relief must bring forward all that is necessary to establish his
claim for mandamus relief. See TEX. R. APP. P. 52. This entails filing a petition that includes the
identity of parties and counsel, a table of contents, an index of authorities, a statement of the case,
a statement of jurisdiction, issues presented, a statement of facts, and an appendix. TEX. R. APP. P.
52.3(a)-(g), (k). Relator’s petition does not comply with these requirements.


        1
          Respondent is the Honorable Christi J. Kennedy, Judge of the 114th District Court in Smith County, Texas.
The State of Texas is the Real Party in Interest.
         Moreover, Texas Rule of Appellate Procedure 52.7 requires the relator to file a record as
part of his petition in an original proceeding. See TEX. R. APP. P. 52.7. Specifically, a relator must
file (1) a certified or sworn copy of every document that is material to his claim for relief and that
was filed in any underlying proceeding; and (2) “a properly authenticated transcript of any relevant
testimony from any underlying proceeding, including any exhibits offered in evidence, or a
statement that no testimony was adduced in connection with the matter complained.” TEX. R. APP.
P. 52.7(a).
         It is a relator’s burden to provide this Court with a sufficient record to establish the right to
mandamus relief. In re Daisy, No. 12-13-00266-CR, 2014 WL 5577068, at *2 (Tex. App.—Tyler
Aug. 29, 2014, orig. proceeding) (mem. op., not designated for publication). In this case, Relator
did not provide the record in accordance with Rule 52.7. Absent a record, this Court cannot
determine whether Relator is entitled to mandamus relief. See In re McCreary, No. 12-15-00067-
CR, 2015 WL 1395783 (Tex. App.—Tyler Mar. 25, 2015, orig. proceeding) (mem. op., not
designated for publication).
         Accordingly, because Relator’s petition fails to comply with the appellate rules, he presents
nothing for this Court to review. We, therefore, deny his petition for writ of mandamus.
Opinion delivered March 29, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


                                                          2
                                  COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                           MARCH 29, 2019

                                        NO. 12-19-00086-CR



                                     DAVID EUGENE FORD,
                                            Relator
                                              V.

                                 HON. CHRISTI J., KENNEDY,
                                        Respondent


                                       ORIGINAL PROCEEDING

               ON THIS DAY came to be heard the petition for writ of mandamus filed by David
Eugene Ford; who is the relator in Cause No. 12-19-00086-CR and defendant in trial court cause
number 114-1281-12-A, on the docket of the 114th Judicial District Court of Smith County, Texas.
Said petition for writ of mandamus having been filed herein on March 7, 2019, and the same having
been duly considered, because it is the opinion of this Court that the writ should not issue, it is
therefore CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of
mandamus be, and the same is, hereby denied.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.


                                                     3